department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division nov - uniform issue list ter rts legend taxpayer a ira x date date date financial_institution z state n regulation o amount c dear this is in response to a letter dated date and as supplemented by letters dated date date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested page taxpayer a age asserts that on date taxpayer a received a distribution from ira x of amount c taxpayer a asserts her failure to accomplish a rollover of amount c was due to financial_institution error in failing to follow the instructions of taxpayer a and in failing to consider her request for a waiver of her 3-day right to rescind a loan contract on date taxpayer a received a distribution of amount c from ira x as a temporary bridge loan for the purpose of financing a newly constructed residence in state n taxpayer a intended to return amount c to ira x within the 60-day rollover period settlement of the permanent financing was completed on date a thursday which was the day after date taxpayer a has submitted documentation that amount c was available to taxpayer a to be wired back to ira x in time to complete a rollover to ira x within the 60-day period taxpayer a requested at that time that financial_institution z wire amount c to the custodian of ira x however financial_institution z claiming a business_day right to rescind law refused taxpayer a’s demand to wire amount c to the ira x custodian based on regulation o which gave taxpayer a the right to rescind the transaction until midnight of the third business_day following the transaction the right to rescind period expired on tuesday date which would have been the day after date on date taxpayer a requested that she be allowed to waive her 3-day right to rescind the loan contract but financial_institution z asserted that the right to rescind could not be waived taxpayer a has submitted documentation regarding regulation o which taxpayer a asserts afforded taxpayer a the right to request a waiver of the rescission period as a result of financial_institution z’s refusal to consider taxpayer a’s offer to waive the rescission period the rollover of amount c was not accomplished until date which was the day after the distribution of amount c taxpayer a asserts her instructions to wire amount c to the custodian of ira x were ignored and she was denied the opportunity to complete a rollover within the 60-day period because of financial_institution z’s refusal to consider her request to waive the rescission period based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount c contained in sec_408 of the code the code sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers page sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement page pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with taxpayer a’s assertion that her failure to accomplish a rollover of amount c was due to financial_institution error in failing to follow the instructions of taxpayer a and in failing to consider her request for a waiver of her 3-day right to rescind a loan contract therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount c from ira x pursuant to this ruling letter taxpayer a is granted a period of days measured from the date of the issuance of this letter_ruling to make a rollover_contribution of an amount equal to amount c to an ira or iras described in code sec_408 provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of code sec_408 please note that pursuant to code sec_408 this ruling letter does not authorize the rollover of the code sec_401 minimum required distributions no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative page if you have any questions please contact sincerely yours fe rances v sloan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
